Appellant files his motion for rehearing, accompanying the same with the original statement of facts, and asks that it be considered. The motion will be granted to the extent of considering said statement of facts.
We have examined the special charges of appellant in the light of the facts adduced. Special charge No. 2 sought to have the jury told that certain of the alleged stolen property belonged to persons other than the alleged owner, and that the case could not be made out without proof of the want of consent and knowledge of the real owners. We think this charge properly refused, for under the facts, as we understand them, these various articles of property were in the care, control and management of Mr. Oglesby, who was in charge of the ranch at the time, and in whose care said property had been left by the real owners. In such case, the allegation of ownership was properly laid in Mr. Oglessby, and the special charge did not correctly announce the law applicable.
Appellant's special charge No. 3, was correctly refused, because of the fact that the same was substantially equivalent to his special charge No. 1, which was given by the Court.
The matters complained of in appellant's bills of exceptions were noticed and passed upon in the original opinion, and we see nothing in the statement of facts to cause us to change our views upon any of them. We have examined the testimony of Mr. Oglesby and Mr. Hill, as contained in the statement of facts, and regret to find ourselves unable to agree with the contention made in appellant's motion that the testimony of Mr. Hill was of such prejudicial character as to require a reversal of the case. The testimony of Mr. Hill related only to the value of certain of the alleged stolen articles when new, and inasmuch as Mr. Oglesby testified as to their values at the time when taken, and the aggregate value fixed by him upon the property exceeds fifty dollars, we are unable to see how the testimony of Mr. Hill was so material as to call for a reversal.
The motion for rehearing will be otherwise overruled, and an affirmance ordered.
Overruled. *Page 497